UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7185


EDDIE C. GOLSON,

                    Petitioner - Appellant,

             v.

WARDEN MCFADDEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:16-cv-03532-MBS)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eddie C. Golson, Appellant Pro Se. William Edgar Salter, III, Assistant Attorney
General, Donald John Zelenka, Deputy Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie C. Golson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2012).          A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Golson has not

made the requisite showing. * Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal



       *
        To the extent that Golson seeks to challenge the district court’s rejection of his
claims asserting that counsel rendered ineffective assistance by failing to object at two
points during trial, he has waived review of those issues. See United States v. Midgette,
478 F.3d 616, 622 (4th Cir. 2007) (holding that party must object specifically to
recommendation on particular issue to preserve that issue for appeal).


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                         3